 

CONVERTIBLE PROMISSORY NOTE AMENDMENT No. 4

 

This CONVERTIBLE PROMISSORY NOTE AMENDMENT NO. 4 (the “Amendment”) is made as of
May 31, 2017 (the “Amendment Date”) by and between DOCUMENT SECURITY SYSTEMS,
INC. (“Borrower”), a corporation formed under the laws of the State of New York,
with offices at 200 Canal View Boulevard, Suite 300, Rochester, New York 14623
and MAYER LAUFER (“Lender”).

 

This Amendment amends the Convertible Promissory Note (“Note”), dated December
30, 2011, made among Borrower and Lender, as follows. All capitalized terms used
herein without definition shall have the meanings ascribed to them in the Note.

 

The parties agree as follows:

 

1. Section 1 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

  “1. Maturity. The aggregate outstanding Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) April 30, 2018 (the “Scheduled Maturity Date”) and (ii)
the acceleration of this Note upon the occurrence of an Event of Default.”

 

2. Section 2 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

  “2. Principal and Interest. Borrower shall continue to make principal payments
in accordance with the attached Exhibit A (“Payment Schedule”) until the
Maturity Date. In addition to the monthly principal payments, Borrower shall
make monthly interest payments which shall accrue on the then outstanding
balance of the Principal Amount at a fixed interest rate equal to 10% per annum.
Accrued interest shall be payable in cash in arrears on the last day of each
calendar month until the Principal Amount is paid in full. If at any time the
outstanding Principal Amount shall be paid in full, then all accrued interest
shall be payable at the time of such principal payment.”

 

3. Note Ratified. Except as expressly amended hereby, the Note and previously
executed amendments thereto are in all respects ratified and confirmed, and all
of the terms, provisions and conditions thereof shall be and remain in full
force and effect, and this Amendment and all of its terms, provisions and
conditions shall be deemed to be a part of the Note.

 

4. No Events of Default. The Borrower confirms that, as of the date hereof,
there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.

 

   

  

 

5. Costs and Expenses. Borrower agrees to pay any and all reasonable costs
incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment.

 

6. Governing Law. This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below. 

 

  LENDER           /s/ Mayer Laufer     Mayer Laufer  

 

DOCUMENT SECURITY SYSTEMS, INC. (Borrower)         By: /s/ Philip Jones   Name:
Philip Jones Title: Chief Financial Officer

 

 2 

   

 

Exhibit A

 

Payment Schedule

 

$575,000 Convertible Promissory Note with Mayer Laufer Dated December 30, 2011
due May 31, 2017- extension until April 30, 2018                   Beginning
Balance  Principal Payment   $ 575,000   Interest   Interest due  1/31/2015 
           10%   4,792  2/28/2015  $15,000    560,000    10%   4,792  3/31/2015 
$15,000    545,000    10%   4,667  4/30/2015  $15,000    530,000    10%   4,542 
5/31/2015  $15,000    515,000    10%   4,417  6/30/2015  $15,000    500,000  
 10%   4,292  7/31/2015  $15,000    485,000    10%   4,167  8/31/2015  $15,000  
 470,000    10%   4,042  9/30/2015  $15,000    455,000    10%   3,917 
10/31/2015  $15,000    440,000    10%   3,792  11/30/2015  $15,000    425,000  
 10%   3,667  12/31/2015  $15,000    410,000    10%   3,542  1/31/2016 
$15,000    395,000    10%   3,417  2/29/2016  $15,000    380,000    10%   3,292 
3/31/2016  $15,000    365,000    10%   3,167  4/30/2016  $15,000    350,000  
 10%   3,042  5/31/2016  $15,000    335,000    10%   2,917  6/30/2016  $15,000  
 320,000    10%   2,792  7/31/2016  $15,000    305,000    10%   2,667 
8/31/2016  $15,000    290,000    10%   2,542  9/30/2016  $15,000    275,000  
 10%   2,417  10/31/2016  $15,000    260,000    10%   2,292  11/30/2016 
$15,000    245,000    10%   2,167  12/31/2016  $15,000    230,000    10% 
 2,042  1/31/2017  $15,000    215,000    10%   1,917  2/28/2017  $15,000  
 200,000    10%   1,792  3/31/2017  $15,000    185,000    10%   1,667 
4/30/2017  $15,000    170,000    10%   1,542  5/31/2017  $15,000    155,000  
 10%   1,417  Extension                     6/30/2017  $15,000    140,000  
 10%   1,292  7/31/2017  $15,000    125,000    10%   1,167  8/31/2017  $15,000  
 110,000    10%   1,042  9/30/2017  $15,000    95,000    10%   917  10/31/2017 
$15,000    80,000    10%   792  11/30/2017  $15,000    65,000    10%   667 
12/31/2017  $15,000    50,000    10%   542  1/31/2018  $15,000    35,000    10% 
 417  2/28/2018  $15,000    20,000    10%   292  3/31/2018  $15,000    5,000  
 10%   167  4/30/2018  $5,000    -    10%   42 

 

 3 

   

 

